DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: Fig2, a single intermediate gear axis of rotation is parallel with the radial direction, both forward and aft intersection line angles are parallel with the radial direction, forward 158 and aft 160 intersection lines are radially aligned
Species B: Fig5, a single intermediate gear axis of rotation is parallel with the radial direction, both forward 162 and aft 164 intersection line angles are equal in magnitude and are angled away from the radial direction, forward 158 and aft 160 intersection lines are radially aligned
Species C: Fig6, a compound intermediate gear axis of rotation is parallel with the radial direction, both forward 158 and aft 160 intersection line angles are parallel with the radial direction, forward 158 and aft 160 intersection lines are radially offset, radially outer gear 166 has a greater diameter than radially inner gear 168
Species D: Fig7, a compound intermediate gear axis of rotation is parallel with the radial direction, both forward 158 and aft 160 intersection line angles are parallel with the radial direction, forward 158 and aft 160 intersection lines are radially offset, radially outer gear 166 has a smaller diameter than radially inner gear 168
Species E: Fig8, a single intermediate gear axis of rotation is not parallel with the radial direction, both forward 162 and aft 164 intersection line angles are not equal in magnitude and are both angled away from the radial direction, forward 158 and aft 160 intersection lines are not fully radially aligned


In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A serious search burden is present as species A-E would each require different search terms and considerations (single gear, compound gear, parallel axis, non-parallel axes, offset face, beveled gear, non-beveled gear, etc.)
A serious examination burden is present as a potential prior art reference than anticipates or renders obvious one of species A-E would not necessarily anticipate or render obvious another of the species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745       

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747